UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7193


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE JEROME MCRAE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:98-cr-00037-F-13; 5:03-cv-00921-F)


Submitted:    December 16, 2008            Decided:   December 23, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Jerome McRae, Appellant Pro Se.   Rudolf A. Renfer, Jr.,
Assistant United States Attorney,  Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie       Jerome     McRae    seeks       to    appeal      the     district

court’s    order       denying       relief    on   his     28    U.S.C.      § 2255    (2000)

motion.        The order is not appealable unless a circuit justice or

judge     issues       a    certificate        of    appealability.              28     U.S.C.

§ 2253(c)(1) (2000).              A certificate of appealability will not

issue     absent       “a    substantial        showing          of    the    denial     of    a

constitutional          right.”         28    U.S.C.       § 2253(c)(2)         (2000).        A

prisoner        satisfies        this        standard       by        demonstrating         that

reasonable       jurists       would     find       that    any        assessment      of     the

constitutional         claims     by    the    district      court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We have

independently reviewed the record and conclude that McRae has

not     made     the    requisite       showing.           Accordingly,         we     deny    a

certificate       of       appealability       and      dismiss        the    appeal.          We

dispense        with    oral     argument       because          the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED



                                               2